Name: 2003/116/EC: Council Decision of 18 February 2003 concerning the external auditors of the European Central Bank and Suomen Pankki
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  personnel management and staff remuneration;  financial institutions and credit
 Date Published: 2003-02-21

 Avis juridique important|32003D01162003/116/EC: Council Decision of 18 February 2003 concerning the external auditors of the European Central Bank and Suomen Pankki Official Journal L 047 , 21/02/2003 P. 0040 - 0040Council Decisionof 18 February 2003concerning the external auditors of the European Central Bank and Suomen Pankki(2003/116/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 27.1 thereof,Having regard to the Recommendation of the European Central Bank (hereinafter referred to as the ECB) of 19 December 2002 to the Council of the European Union on the external auditors of the European Central Bank and Suomen Pankki(1),Whereas:(1) The accounts of the ECB and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union.(2) The mandate of the current external auditor of the ECB expires in 2003. It is therefore necessary to appoint an external auditor from 2003. The mandate of the external auditor should be for five years.(3) The mandate of Suomen Pankki's external auditor was not renewed from 2003 due to the closure of the external auditor expected for the middle of 2003 and due to the policy of inviting tenders at regular intervals. It is therefore necessary to appoint an external auditor from 2003. The mandate of the external auditor should be for five years.(4) It is appropriate to follow the above recommendation of the ECB and to approve the external auditors recommended by them,HAS DECIDED AS FOLLOWS:Article 11. KPMG Deutsche Treuhand-Gesellschaft AG WirtschaftsprÃ ¼fungsgesellschaft is approved as the external auditor of the ECB for a five-year period for the annual accounts starting from the financial year 2003.2. Ernst and Young Oy is approved as the external auditor of Suomen Pankki for a five-year period for the annual accounts starting from the financial year 2003.Article 2This Decision shall be notified to the ECB.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ C 331, 31.12.2002, p. 56.